169 Ga. App. 777 (1984)
315 S.E.2d 290
ANTHONY
v.
THE STATE.
67207.
Court of Appeals of Georgia.
Decided February 9, 1984.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, John M. Turner, Assistant District Attorneys, for appellee.
SOGNIER, Judge.
Appellant was convicted of aggravated assault with intent to rob and appeals on the general grounds.
Shortly after midnight Willie Parker was walking to a store and saw three men behind him. He was knocked down and beaten by appellant. A second individual tried to find Parker's money. A police car drove up and Anthony and his accomplices fled. Anthony was arrested about a block away. Parker positively identified Anthony as the man who knocked him down and beat him. Appellant denied attacking Parker, but told the police that he was present while his brother and another man beat Parker and attempted to rob him.
We find the evidence sufficient to support the verdict. The weight of the evidence and credibility of witnesses are questions for the triers of fact. Miller v. State, 163 Ga. App. 889, 890 (1) (296 SE2d 182) (1982). We find the evidence sufficient to meet the standards of proof required by Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).
Judgment affirmed. Quillian, P. J., and Pope, J., concur.